 



Exhibit 10.29
AMENDMENT AND WAIVER NO. 1 TO CREDIT AGREEMENT
     THIS AMENDMENT AND WAIVER NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of April 20, 2007 (the “Amendment”), is by and among DEI SALES, INC., a
Florida corporation (the “Borrower”), those Affiliates of the Borrower
identified as “Guarantors” on the signature pages hereto (the “Guarantors”), the
financial institutions party hereto (collectively, the “Lenders”; and
individually, a “Lender”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting
through its New York Agency, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).
W I T N E S S E T H
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to that certain Amended and Restated Credit Agreement dated as of September 22,
2006 (as previously amended and modified and as amended, modified, supplemented
or restated from time to time, the “Credit Agreement”; capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein);
     WHEREAS, the Borrower has requested that the Requisite Lenders amend
(A) Section 7.1 of the Credit Agreement to permit indebtedness of up to
$5 million in connection with the Omega Litigation (as defined below), (B) the
definition of “Permitted Encumbrances” to permit the lien on the indebtedness
incurred in connection with the Omega Litigation, (C) Section 7.9 of the Credit
Agreement to (i) increase the permitted lease payments to $500,000 in any fiscal
year and (ii) to provide for Borrower’s lease agreement entered into as of
December 16, 2002 between Borrower and Legal and General Assurance Society
Limited and (D) Schedule 1.1(a) of the Credit Agreement.
     WHEREAS, the Lenders have agreed to amend certain provisions of the Credit
Agreement, in each case on the terms and conditions set forth herein.
     WHEREAS, the Borrower has requested that the Required Lenders agree to
waive certain provisions of the Credit Agreement as set forth herein.
     WHEREAS, the Lenders have agreed to waive certain provisions of the Credit
Agreement on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1
AMENDMENTS
     1.1 Amendment to Credit Agreement. Subject to the satisfaction of the
closing conditions set forth in Section 2 below, from and after the Amendment
No. 1 Effective Date (defined below), the Credit Agreement is amended as
follows:

 



--------------------------------------------------------------------------------



 



     (a) Section 1.1 is hereby amended by:
     (i) adding the following definition (in alphabetical order):

      “Omega Litigation” shall mean the court judgment in favor of Omega
Patents, L.L.C. (“Omega”) for breach of a certain license agreement and patent
infringement for $1.8 million (plus attorneys fees).”

     (ii) amending the definition of “Permitted Encumbrances” by deleting “and”
at the end of clause (ix), replacing the “.” at the end of clause (viii) with “;
and”, and adding the following new clause (xi): “(xi) Liens arising from
Indebtedness permitted to be incurred pursuant to Section 7.1(ix) arising from
the Omega Litigation in an aggregate principal amount not to exceed $5 million.”
     (b) Section 7.1 of the Credit Agreement is hereby amended by:
     (i) deleting “and” at the end of clause (vii),
     (ii) replacing the “.” at the end of clause (viii) with “; and”, and
     (iii) adding the following new clause (ix): “(ix) The Loan Parties may
become and remain liable with respect to Indebtedness arising from the Omega
Litigation in an aggregate principal amount not to exceed $5 million.”
     (c) Section 7.9 of the Credit Agreement is hereby amended by:
     (i) replacing the “and” appearing at the end of clause (C) with a comma and
inserting, immediately following clause (D), the phrase “and (E) Borrower’s
lease of the Surrey facility pursuant to the lease agreement entered into as of
December 16, 2002, as amended from time to time and any successor as replacement
lease (the “UK Lease”),”
     (ii) replacing the “and” appearing in the parenthetical at the end of such
section before “the Maryland Lease” with a comma and adding “and the UK lease”
immediately following such phrase, and
     (iii) deleting “$250,000” contained therein and substituting in its place
“$500,000”.
     (d) Schedule 1.1(a) of the Credit Agreement is hereby amended by adding the
following:
     (i) “• Charges related to the Omega Litigation” and
     (ii) “• Non-cash charges related to the purchase accounting treatment of
inventory acquired in the Polk Acquisition.”

-2-



--------------------------------------------------------------------------------



 



     (e) Section 7.6(A) of the Credit Agreement is hereby amended by deleting
the grid therein in its entirety and replacing it with the following:

          Maximum     Consolidated     Total Leverage Period   Ratio
September 30, 2006 - March 31, 2007
  4.85:1.0
April 1, 2007 - March 31, 2008
  4.85:1.0
April 1, 2008 - March 31, 2009
  4.60:1.0
April 1, 2009 - March 31, 2010
  3.95:1.0
April l, 20l0 - March 31, 2011
  3.25:1.0
April l, 2011 - March 31, 2012
  3.00:1.0
April 1, 2012 - March 31, 2013
  3.00:1.0
April 1, 2013 and thereafter
  3.00:1.0

     1.2 Effect of Amendment. Except as modified hereby, all of the terms and
provisions of the Credit Agreement (including the Schedules) and the other
Credit Documents remain in full force and effect.
SECTION 2
LIMITED WAIVERS
     2.1 Waivers. (a) The Required Lenders hereby waive Borrower’s obligation to
comply with Section 8.3 and 8.8 of the Credit Agreement with respect to the
Omega Litigation.
     (b) The Required Lenders hereby waive any prior Default that may have
existed under Section 8.3 of the Credit Agreement pursuant to Section 7.9
(Restriction on Leases).
SECTION 3
CLOSING CONDITIONS
     3.1 Conditions Precedent. This Amendment No. 1 shall become effective as of
the date hereof upon the receipt by the Administrative Agent of the following
(the “Amendment No. 1 Effective Date”):
     (a) Executed Agreement. Receipt by the Administrative Agent of a duly
executed signature page to this Amendment No. 1 from each of Borrower, the
Guarantors, the Administrative Agent, and the Requisite Lenders.
     (b) Fees and Expenses. The Agents and the Lenders shall have received from
the Borrower the aggregate amount of fees and expenses payable in connection
with the consummation of the transactions contemplated hereby.

-3-



--------------------------------------------------------------------------------



 



SECTION 4
MISCELLANEOUS
     4.1 Amended Terms. The term “Credit Agreement” as used in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this Amendment
No. 1. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.
     4.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties hereby represents and warrants as follows:
     (a) Such Person has taken all necessary action to authorize the execution,
delivery and performance of this Amendment No. 1.
     (b) This Amendment No. 1 has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment No. 1.
     (d) After giving effect to this Amendment No. 1, the representations and
warranties set forth in Section 5 of the Credit Agreement are, subject to the
limitations set forth therein, true and correct in all respects as of the date
hereof (except for those which expressly relate to an earlier date).
     (e) After giving effect to this Amendment No. 1, no Default or Event of
Default has occurred and is continuing.
     4.3 Reaffirmation of Obligations. Each of the Loan Parties hereby
acknowledges and reaffirms their respective Obligations under the Loan
Documents.
     4.4 Loan Document. This Amendment No. 1 shall constitute a Loan Document
under the terms of the Credit Agreement and shall be subject to the terms and
conditions thereof (including, without limitation, Sections 10.17 and 10.18 of
the Credit Agreement).
     4.5 Entirety. This Amendment No. 1 and the other Loan Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.
     4.6 Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which

-4-



--------------------------------------------------------------------------------



 



shall constitute one and the same instrument. Delivery of executed counterparts
of this Amendment No. 1 by telecopy or electronic mail shall be effective as an
original and shall constitute a representation that an original shall be
delivered.
     4.7 Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment No. 1, including, without limitation,
the reasonable fees and expenses of Cahill Gordon & Reindel LLP, and all
previously incurred fees and expenses which remain outstanding on the date
hereof.
     4.8 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
     4.9 GOVERNING LAW . THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
TILE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.
     4.10 GENERAL RELEASE. IN CONSIDERATION OF THE LENDERS ENTERING INTO THIS
AMENDMENT NO. 1, THE LOAN PARTIES HEREBY RELEASE THE ADMINISTRATIVE AGENT, THE
LENDERS, AND THE ADMINISTRATIVE AGENT’S, AND THE LENDERS’ RESPECTIVE OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, COUNSEL AND DIRECTORS FROM ANY AND ALL
ACTIONS, CAUSES OF ACTION, CLAIMS, DEMANDS, DAMAGES AND LIABILITIES OF WHATEVER
KIND OR NATURE, IN LAW OR IN EQUITY, NOW KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED TO TILE EXTENT THAT ANY OF THE FOREGOING ARISES FROM ANY ACTION OR
FAILURE TO ACT UNDER THE CREDIT AGREEMENT OR UNDER THE OTHER CREDIT DOCUMENTS ON
OR PRIOR TO THE DATE HEREOF.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment No. I to be duly executed and delivered as of the date first
above written.

     
BORROWER:
  DEI SALES, INC.

                  By:   /s/ Ronald F. Dutt         Name:   Ronald F. Dutt       
Title:   Chief Financial Officer     

     
GUARANTORS:
  DIRECTED ELECTRONICS, INC.
 
  DEI HEADQUARTERS, INC.,
 
  DEI INTERNATIONAL, INC.
 
  POLK HOLDING CORP.
 
  POLK AUDIO, INC.
 
  BRITTANIA INVESTMENT CORPORATION

                  By:   /s/ Ronald F. Dutt         Name:   Ronald F. Dutt       
Title:   Chief Financial Officer     

[DEI Amendment No. 1]



 



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  CANADIAN IMPERIAL BANK OF
 
  COMMERCE, ACTING THROUGH
 
  ITS NEW YORK AGENCY,
 
  as Administrative Agent on behalf of the Lenders

                  By:   /s/ David Sommer         Name:   David Sommer       
Title:   Authorized Signatory     

[DEI Amendment No. 1]

 